The bill of exceptions in this case was prepared, that is, was copied from the stenographic notes taken at the trial, with utter disregard of Circuit Court Rule *Page 606 
32 (Code 1923, vol. 4, p. 905). The only errors assigned relate to the refusal of five charges refused to the defendant, appellant. Considered as an effort to review the refusal of these charges by the trial court, the bill of exceptions is laden to the limit of its capacity with immaterialities and irrelevancies. It has all the redundancies charged to the bill of exceptions in Gassenheimer Paper Co. v. Marietta Paper Co.,127 Ala. 183, 28 So. 564, with the exception that it does not cover as much useless territory as did the bill in that case; this, evidently, for the sole reason that not so many witnesses were examined. The practice, of which the present bill is an example, has been growing and needs not to be encouraged. Indeed, it is considered necessary to call attention to it in order to simplify and expedite the disposition of causes brought to this court for decision. The remarks of Pelham, J., in Irby v. Kaigler, 6 Ala. App. 94, 60 So. 418, quoted by this court in Turner v. Thornton, 192 Ala. 98, 68 So. 813, are apt to the circumstances of this case. The bill of exceptions is stricken because it is in palpable violation of Rule 32. There are many impressive precedents for this course, some of which we cite. Gassenheimer Paper Co. v. Marietta Paper Co., supra; Hester v. Cantrell, 169 Ala. 490, 53 So. 1009; Turner v. Thornton, supra; Southern Railway v. Jackson, 133 Ala. 384,31 So. 988; Louisville  Nashville v. Hall, 131 Ala. 161,32 So. 603.
In the absence of a bill of exceptions the errors assigned cannot be considered.
Affirmed.
ANDERSON, C. J., and BOULDIN and BROWN, JJ., concur.